Citation Nr: 0637851	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-38 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus, claimed as due to exposure to herbicides in 
Vietnam.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his brother and his granddaughter




INTRODUCTION

The veteran served on active duty in the United States Navy 
from October 1967 to December 1968.  His awards and 
decorations include the Vietnam Service Medal and the 
Republic of Vietnam Campaign Medal.

This appeal arose from a November 2002 rating decision of the 
Department of Veterans Affairs regional Office (RO) in 
Seattle, Washington [evidently brokered from the Denver, 
Colorado RO] which denied the veteran's claim of entitlement 
to service connection for Type II diabetes mellitus.

In September 2006, the veteran and his brother presented 
testimony at a personal hearing which was chaired by the 
undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing has been prepared and is associated with the 
veterans' VA claims folder. 


FINDINGS OF FACT

1.  The veteran is currently diagnosed as having Type II 
diabetes mellitus.

2.  The veteran set foot in Vietnam.  


CONCLUSION OF LAW

Diabetes mellitus was incurred in military service.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for Type II diabetes.  
In essence, he contends that he actually set foot in Vietnam, 
and that the statutory presumptions relating to herbicide 
exposure should enable his claim to be granted.

Initial matter -  the VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

The veteran received adequate VCAA notice via a letter dated 
June 25, 2002.  
It further appears that all evidence which is necessary for 
an informed decision in this case has been obtained and 
associated with the veteran's VA claims folder.
 
The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date disability. Because a service connection claim 
is comprised of five elements, the Court further held that 
the notice requirements of section 5103(a) apply generally to 
all five elements of that claim. This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

For the reasons stated below, the Board concludes that the 
veteran is entitled to a grant of service connection for 
diabetes mellitus.  The Board is confident that in 
effectuating this grant, the agency of original jurisdiction 
will provide the necessary notification to address the 
potential disability rating and effective date for this 
disability in accord with Dingess/Hartman. 


Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

For certain chronic disorders, to include diabetes mellitus, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. 
§ 3.303(d) (2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

Service connection - herbicide exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  
See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2006).

The diseases which are deemed associated with herbicide 
exposure include diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2006); see also 38 U.S.C.A. § 1116(f) (West 2002), 
as added by § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001) [which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure].

Veterans who can prove service in Vietnam are presumed to 
have experienced Agent Orange exposure. See 38 U.S.C.A. § 
1116(f). "Service in the Republic of Vietnam" requires 
visitation (i.e. setting foot) in Vietnam.  See 38 C.F.R. 
§§ 3.307(a), 3.313(a).  Service in the waters off Vietnam 
does not constitute service in Vietnam.  See VAOPGCPREC 27-97 
(O.G.C. Prec.27-97); but also see Haas v. Nicholson, 20 Vet. 
App. 257 (2006).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002). When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102, 4.3 
(2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Analysis

The Board will apply a Hickson analysis.  Concerning element 
(1), current disability, a diagnosis of Type II diabetes 
mellitus is well documented in the veteran's medical records.  
See the report of a September 2002 VA examination.

With respect to crucial element (2), in service disease or 
injury, the Board will separately discuss disease and injury.

Concerning disease, there is no competent medical evidence of 
diabetes mellitus in service or within the one year 
presumptive period after service found in 38 C.F.R. 
§ 3.309(a).  Diabetes mellitus was initially diagnosed 
decades after service.  The veteran does not contend 
otherwise.  See the September 2006 hearing transcript, page 
4.

With respect to injury, the injury here contended is exposure 
to herbicides.  
The RO denied the veteran's claim based in its finding that 
there was no evidence which indicated that the veteran 
actually "set foot" in Vietnam, and thus the statutory 
presumption of herbicide exposure was not applicable.  For 
his part, the veteran contends that he did in fact set foot 
in Vietnam.  He and his brother, who served aboard the same 
naval vessel with him, have  so testified.  Moreover,  the 
veteran has presented photographs which he and his brother 
have testified show him on land in Vietnam. 

Research by the RO shows that the veteran's ship, the USS 
Mansfield, conducted gunfire support missions offshore 
Vietnam in 1967 and 1968, when he veteran was a crewman. The 
records obtained do not indicate that the Mansfield entered 
port in Vietnam, but neither do they  rule out such a 
conclusion.

The central issue to this claim is therefore whether or not 
the conditions of the veteran's service constituted service 
in the Republic of Vietnam as contemplated by the regulations 
concerning herbicide exposure.  The veteran's service in the 
waters offshore Vietnam is not disputed; however, his claim 
was denied by the RO because there is of record no objective 
evidence that he set foot in Vietnam.  The veteran 
acknowledges that he served primarily offshore; however, he 
argues that he set foot in Vietnam while visiting friends and 
acquaintances who where stationed on land, and that he went 
ashore on liberty on a number of occasions, in particular in 
Da Nang.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 
271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.  Moreover, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to 
weigh and assess the evidence.  See Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).

Here, the RO interpreted the rather sketchy history of the 
Mansfield as meaning that this ship did not dock in Vietnam.  
However, the record on appeal does not indicate whether this 
did or did not occur.  The only specific evidence of record 
on this point is the sworn testimony of the veteran and his 
brother.  Both emphatically stated that the veteran has set 
foot in Vietnam, describing the circumstances.  See the 
hearing transcript, pages 8-14.      

Photographs submitted by the veteran are of record.  Several 
show the veteran aboard the Mansfield offshore Vietnam, which 
are not pertinent to the Board's present inquiry.  Several 
others show the veteran and his brother visiting a river 
patrol craft, which they identified as being tied to a dock 
in Vietnam.  Another  
shows the veteran obviously on land, next to a helicopter.  
Another photo shows the veteran in dress whites, evidently on 
liberty in Vietnam, and he testified that that in fact was 
the case. 

The Board has no reason to doubt the sworn testimony of the 
veteran and his brother.  The Board notes that both are 
retired Colorado State Patrol officers with many years of 
service.  This testimony, and the photographic evidence 
submitted, is consistent with the official records of the 
veteran's naval service, which as noted in the Introduction 
includes the Vietnam Service Medal.  Based on this testimony 
and evidence, the Board finds that the veteran did indeed set 
foot in Vietnam, thus bring the statutory presumption of 
herbicide exposure into play.  Element (2) is therefore met.

Turning to element (3), medical nexus, as discussed in the 
law and regulations section above, if elements (1) and (2), a 
diagnosis of diabetes mellitus and presumed herbicide 
exposure in Vietnam, are satisfied, a nexus is presumed, 
unless there is medical evidence to rebut the presumption.  
No such medical evidence is of record.  Accordingly, all 
three elements are met.

In summary, for the reasons and bases expressed above the 
Board concludes that the evidence favors the veteran.  The 
benefit sought on appeal is accordingly allowed.

Additional comment 

The Board is of course aware that the Secretary of VA has 
imposed a stay upon all cases impacted by Haas v. Nicholson, 
supra.  In essence, the Court in Haas indicated that 
38 C.F.R. § 3.313, which limited the herbicide presumption to 
cases in which veterans "set foot" in Vietnam, was 
"plainly erroneous . . . and unreasonable".  See Haas, 20 
Vet. App. at 279.  The Court indicated that service in the 
waters offshore Vietnam, without actual visitation in 
Vietnam, triggered the statutory presumption of herbicide 
exposure.  Id. at 273.

Although the veteran served aboard a destroyer in the waters 
offshore Vietnam, as discussed above his contention does not 
revolve around such service.  Rather, he contends that he set 
foot in Vietnam.  As explained above, the Board is granting 
the veteran's claim on that basis.  Accordingly, the Court's 
ruling in Haas has no bearing on this case, and the 
Secretary's stay is inapplicable.   




ORDER

Service connection for diabetes mellitus is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


